 In theMatter of ROSETTAEVANSAND WARRENG. EVANS, APARTNER-SHIP,D/B/A GEO EVANS BEDDING COMPANYandUPHOLSTERERS' IN-TERNATIONAL UNION, LOCAL UNION No. 25, AFLCase No. 14-R-1366.-Decided May 21, 1946Mr. Hyman G Stein,of St. Louis, Mo., for the Company.Mr. Charles H. Muench,of St. Louis, Mo., for the Union.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Upholsterers'InternationalUnion, LocalUnion No. 25, AFL, herein called the Union, alleging thata questionaffecting commerce had arisen concerning the representation of employeesof Rosetta Evans and Warren G. Evans, a partnership, d/b/a Geo. EvansBedding Company, St. Louis, Missouri, herein called the Company, theNational Labor Relations Board provided for an appropriatehearingupon due notice before Keith W.Blinn,Trial Examiner. The hearingwas held at St. Louis, Missouri, on March 25, 1946. The Company andtheUnion appeared and participated.All parties were afforded fulopportunity to be heard, to examine and cross-examine witnesses, an(to introduce evidence bearing on the issues.At the hearing, the Com-pany moved to dismiss the petition on the ground that the contemplatedexpansionof personnel in the alleged appropriateunit militates againsta presentdetermination of representatives. The Trial Examinerreferredthemotion to the Board. For reasons stated hereinafter,the motion ishereby denied. The Trial Examiner's rulingsmade at thehearing are freefrom prejudicial error and are herby affirmed. All parties were affordedopportunity to file briefs with the Board.68 N. L. R. B, No. 23.164 ROSETTA EVANS ANDWARREN G. EVANS165Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRosetta Evans and Warren G. Evans, a partnership, d/b/a Geo. EvansBedding Company, are engaged in the business of manufacturing sofabeds,mattresses, and box springs at their plant in St. Louis, Missouri.During 1945, the Company purchased raw materials, including cotton,ticking, and lumber, of a value in excess of $100,000, approximately50 percent of which was shipped by the Company to points outside theState.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUpholsterers' International Union, Local Union No. 25, is a labor or-ganization, affiliated with the American Federation of Labor, admittingtomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therc >resentation of employees of the Company, within the meaning ofSection 0 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIThe parties are generally agreed that the appropriate unit should con-sist, of all production employees of the Company, excluding office andcle,ical employees and all supervisory employees.However, they are indi-tgreement as to the inclusion or exclusion of the plant foreman; thet' in would include him, whereas the Company would exclude him.The Field Examiner reported that the Union submitted seven cards and that, of thesec. ds, six bore the names of employees listed on the Company's pay roll of January 18, 1946.7 ere are approximatelynine employeesin theappropriate unit. 166DECISIONS OF i\ i , IOAAL LABOR RELA'l IONS BOARDThe Company employs one plant foreman who is under the generalsupervision of the Company's manager. The plant foreman, in turn,supervises all production employees. In addition, he spends about 45percent of his time in manual work. He has the absolute power to hireor to discharge subordinate employees.Accordingly, we find that theplant foreman is a supervisor within the Board's customary definition.We shall, therefore, exclude him from the unit.We find that all production employees of the Company, excludingoffice and clerical employees, plant foreman, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company contends that an election would be inappropriate at thepresent time because it does not have a full staff of employees. At thetime of the hearing, the Company's pay roll listed nine employees in theunit found appropriate in Section IV,supra,or about 27 percent of theanticipated full complement.The record reveals that the Company hopes to expand its pay roll toinclude approximately 33 production employeesas soonas additionalmaterials are available.The record also reveals, however, that the Com-pany has no knowledge of, nor can it predict, when such materials maybecome available. It appears that the Company has been using its presentnumber of employees in the production of finished products since 1941and that this group of employees is representative of the total workingforcewhich may ultimately be employed. Therefore, in view of theuncertaintyas towhen the contemplated expansion of the Company'spay roll will occur and in consideration of the fact that the Company'spresent complement is producing finished products and is clearly a representative group, we shall adhere to our usual -policy in such circumstancesof directing an immediate election.We shall, however, entertain a new petition for an investigation anycertification of representatives affecting the employees involved hereiwithin less than a year, but not before the expiration of 6 months frothe date of any certification we may issue in the instant proceeding up("proof (1) that the number of employees in the appropriateunit is molthan double the number eligible to vote in the election hereinaftedirected; and (2) that the petitioner representsa substantial number o'employees in the expanded appropriate unit.22SeeMatter of Adler Metal ProductsCorp.,67N L.R B. 328,Matter of Tuttle SalverCompany, Inc.,66N. L R. B. 238;Matter of The GeneralTire andRubber Company,63N. L R B 182. ROSETTA EVANS AND WARRENG. EVANS167We shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rosetta Evans andWarren G. Evans, a partnership, d/b/a Geo. Evans Bedding Company,St.LouisMissouri, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the Regional Direc-tor for the Fourteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 10and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present themselvesin person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they de-sire to be represented by Upholsterers' International Union, Local UnionNo. 25, AFL, for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.